DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 07/11/2022.
Status of the claims
Claims 1, 2, 5-8, 10-12, 14-24 and 28-30 are amended. Claims 1-30 are pending in the application.
Response to Arguments
Regarding claim 1 and claim 6, 
Applicant’s argues that Basu does not disclose "a trigger to measure an aperiodic reference signal," as recited in independent claims 1 and 6. 
Examiner respectfully disagrees. The cited portions of Kim teach CIS report, triggering aperiodic reference signal among a plurality of aperiodic reference signal resources included in the one CSI process. For instance, [0008], [0009] teach from the perspective a UE, a CSI report-triggering message via downlink control information (DCI) wherein the CSI report-triggering message include information about at least one CSI process among a plurality of CSI processes, and about an aperiodic reference signal. 
Regarding claim 10 and 22, 
Applicant agrees that Basu V2X Tx UE 205 transmits a sidelink control information (SCI) on PSSCH and allocating resources for sidelink, but Applicant argues that Basu “remains silent regarding the triggering of an aperiodic reference signal measurement”. Examiner agrees that Basu does not teach triggering of an aperiodic reference signal measurement.
Examiner cited Kim to resolve the missing limitation.  For instance, from the perspective a UE, Kim teaches CIS report, triggering aperiodic reference signal among a plurality of aperiodic reference signal resources included in the one CSI process. According to at least [0008], [0009], a CSI report-triggering message via downlink control information (DCI) wherein the CSI report-triggering message include information about at least one CSI process among a plurality of CSI processes, and about an aperiodic reference signal.
Applicant also indicated that the Office Action relied on Basu FIG.4 for teaching the “timing configuration” as interval 445, but there is no signaling between the UEs regarding the timing configuration. 
Examiner respectfully disagrees. According to Paragraph [0078] FIG. 4, the timeline 400 is [[form]] from the perspective of the V2X Tx UE 205.  V2X Tx UE 205 communicates with at least three V2X Rx UEs 215 (i.e., UE-1, UE-2, and UE-3). As indicated in the rejection, V2X Tx UE 205 is viewed as the second UE from which a V2X Rx UE 215 (first UE) receives Sidelink Control Information (“SCI”) on a PSSCH/ first sidelink channel, during timing 445. 
Regarding claims 10 and 22, Applicant also argued that Basu does not disclose “transmitting, to the network device, the aggregated CSI reports on an uplink channel prior to a termination of the first timing configuration”.
Examiner respectfully disagrees. Considering the first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units. According to [0095] and [0105], the V2X Rx UE(s) 215 indicates the CSI report directly to the RAN node 210 using the resources provided by RAN node 210 in the DCI (forwarded by the V2X Tx UE 205 to the V2X Rx UE(s) 215).
All arguments regarding claims 1, 6, 10 and 22 have been addressed, and the rejection is maintained. 
Invitation to Interview
To expedite this application, and in interest of time, Applicant is invited to interview with Examiner. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-19, 22, 23, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. US 2020/0304969 A1 hereinafter Basu (see Provisional 62/822,654 for corresponding citation and figures) in view of Kim et al. US 2019/0124539 A1 hereinafter Kim.

Regarding claim 1. Basu discloses A method for wireless communications at a first user equipment (UE), fig. 4; first user equipment (UE): UE-1 (note: UE-1 is V2X R-X 215 shown in fig. 4), comprising: 
receiving, from a second UE, V2X Tx UE 205, on a first sidelink channel, PSSCH/ first sidelink channel, a first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel;
	receiving, from the second UE, V2X Tx UE 205,  on the first sidelink channel, PSSCH/ first sidelink channel, a first control information comprising a trigger to measure an aperiodic reference signal based at least in part on the first timing configuration, first timing configuration ([0083]: timing configuration is interval 445 is Kc time units after reception of DCI) and [0080], [0081]; a sidelink control information (SCI); (note there is no a trigger to measure an aperiodic reference signal); 
transmitting, to the second UE on a third sidelink channel, a channel state information report (CSI) prior to a termination of the first timing configuration, [0082]; UE 215 transmits to the second UE 205 a SL feedback 420 on a third channel (e.g., on PSFCH) before termination of interval 445; (it does not disclose a CSI report).
However, Basu does not teach a trigger to measure an aperiodic reference signal); 
receiving, from the second UE, the aperiodic reference signal on a second sidelink channel based at least in part on the received first control information; and 
transmitting a CSI report. 
Kim discloses a trigger to measure an aperiodic reference signal, [0008]-[0009], [0080], [0081]-[0085]: CSI report-triggering message via downlink control information (DCI); 
receiving, from the second UE, the aperiodic reference signal on a second sidelink channel based at least in part on the received first control information; transmitting a channel state information report; [0008], [0081], [0085]: UE reports CSI.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 2. Basu does not disclose but Kim discloses, wherein the first control information triggers the transmission of the CSI report to the second UE from a plurality of UEs, [0008], [0009], [0088]-[0090]; downlink control information (DCI) causes a CSI report triggering. 
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 3. Basu discloses, wherein the first control information and the aperiodic reference signal are in a same slot, [0082]; on interval 445 Basu discloses DCI and reporting of feedback. 
However, Basu does not disclose but Kim discloses, DCI and aperiodic reference signal [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI).
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 4. Basu discloses, wherein the first sidelink channel comprises a physical sidelink shared channel (PSSCH), the second sidelink channel comprises the PSSCH, and the third sidelink channel comprises the PSSCH, [0065], [0066], [00799], [0081]; physical sidelink shared channel (PSSCH).

Regarding claim 5. Basu discloses, wherein the first timing configuration defines a time for the second UE to transmit, to a network device, aggregated CSI reports with respect to when the second UE receives the CSI report; see fig. 4; timing for UE 205 to report aggregated feedback to RAN node 210. However, Basu does not discloses aggregated CSI.
Kim discloses, reporting aggregate CSI; [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI).
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 6. Basu discloses A method for wireless communications at a first user equipment (UE), comprising: 
receiving, from the network device, a first timing configuration, fig. 4; PSSCH/ first sidelink channel, a first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel; 
receiving, from the network device, a first downlink control information (DCI) comprising a trigger to measure an aperiodic reference signal based at least in part on the first timing configuration, PSSCH/ first sidelink channel, a first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel; however, there is no trigger to measure an aperiodic signal; 
receiving, from a second UE, the aperiodic reference signal on a first sidelink channel based at least in part on the received first DCI, PSSCH/ first sidelink channel, a first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel; however, there is no trigger to measure an aperiodic signal; and 
transmitting, to the second UE on a second sidelink channel (CSI) report prior to a termination of the first timing configuration, [0082]; UE 215 transmits to the second UE 205 a SL feedback 420 on a third channel (e.g., on PSFCH) before termination of interval 445; (it does not disclose a channel state information report).
Basu does not disclose transmitting, to a network device, a capability report comprising UE timing capabilities; a trigger to measure an aperiodic reference signal; transmitting a channel state information report.
Kim discloses transmitting, to the base station, a capability report comprising UE timing capabilities, [0010]; [0110]-[0113]; [0117]; UE reports/supplies the UE capability to the base station; a trigger to measure an aperiodic reference signal, [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI); 
receiving, from the second UE, the aperiodic reference signal on a second sidelink channel based at least in part on the received first control information; transmitting a channel state information report; [0008], [0081], [0085]: UE reports CSI; transmitting a channel state information report; [0008], [0081], [0085]: UE reports CSI.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate a maximum number of (e.g., m) of AP CSI-RSs for which the UE can deal with the triggering of the CSI reports at a certain time point, see [0117].

Regarding claim 7. Basu discloses, wherein the first timing configuration defines a time period for the second UE to transmit, to the network device, aggregated CSI reports with respect to when the second UE receives the CSI report, fig. 4 time t3 EU 205 transmits aggregated feedback to RAN node (base station). 
However, Basu does not disclose aggregated CSI reports with respect to when the second UE receives the CSI report. 
Kim discloses, aggregated CSI reports with respect to when the second UE receives the CSI report, [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI).
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 8. Basu discloses, wherein the first DCI and the aperiodic reference signal are in a same slot, [0082]; on interval 445 Basu discloses DCI and reporting of feedback, or the first DCI is in a first slot that occurs prior to a second slot comprising the aperiodic reference signal, 
However, Basu does not disclose but Kim discloses, DCI and aperiodic reference signal [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI).
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 9. Basu discloses, wherein the first sidelink channel comprises a physical sidelink shared channel (PSSCH), and the second sidelink channel comprises the PSSCH, [0065], [0066], [00799], [0081]; physical sidelink shared channel (PSSCH).

Regarding claim 10. Basu discloses, A method for wireless communications at a first user equipment (UE), comprising: 
receiving, from a network device, a first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel; 
receiving, from the network device, a first downlink control information (DCI) comprising a trigger of an aperiodic reference signal based at least in part on a first timing configuration, PSSCH/ first sidelink channel, a first timing configuration, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel; however, there is no trigger to measure an aperiodic signal; 
transmitting, to at least a second UE, the aperiodic reference signal on a sidelink channel based at least in part on the trigger received in the first DCI, [0080], [0081] [0083]: timing configuration is interval 445 is Kc time units after reception of DCI; PSSCH/ first sidelink channel; however, there is no trigger to measure an aperiodic signal; 
receiving, from at least the second UE, one or more CSI reports comprising channel state information parameters derived based at least in part on measurements of the aperiodic reference signal, [0082]; UE 205 transmits to the second UE 205 a SL feedback 420 on a third channel (e.g., on PSFCH) before termination of interval 445; (it does not disclose a CSI report); 
aggregating the one or more CSI reports during the first timing configuration, fig. 4: [0082]; aggregation of feedback, (not CSI reports); and 
transmitting, to the network device, the aggregated CSI reports on an uplink channel prior to a termination of the first timing configuration, [0083]; UE 205 transmits to the RAN node aggregate message (see fig. 4 aggregate feedback to RAN node (message 425)). 
	Basu does not discloses trigger to measure an aperiodic signal; CSI report.
Kim discloses a trigger to measure an aperiodic reference signal, [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI); transmitting a CSI report; [0008], [0081], [0085]: UE reports CSI.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 11. Basu does not disclose but Kim discloses, further comprising: transmitting, to the network device, a capability report comprising UE timing capabilities, [0010]; [0110]-[0113]; [0117]; UE reports/supplies the UE capability to the base station; and refraining from transmitting the aggregated CSI reports when the first timing configuration is shorter than the reported UE timing capabilities, [0010]; [0110]-[0113]; [0117]; UE reports/supplies the UE capability to the base station; [0110]-[0117]; UE does not report CSI when the timing of the UE capability exceeds threshold value m.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate a maximum number of (e.g., m) of AP CSI-RSs for which the UE can deal with the triggering of the CSI reports at a certain time point, see [0117].

Regarding claim 13. Basu does not discloses but Kim discloses, wherein the first timing configuration is based at least in part on a capability of the first UE and a capability of the second UE, [0108]: reporting for plural CSI processes in a subframe.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Regarding claim 14. Basu does not discloses but Kim discloses, further comprising: receiving the one or more CSI reports within a reception time window based at least in part on the received first DCI, [0108]: reporting for plural CSI processes in a subframe.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Regarding claim 15. Basu does not discloses but Kim discloses, wherein the aggregating further comprises: aggregating the one or more CSI reports received within the reception time window, [0108]: reporting for plural CSI processes in a subframe; dropping one or more CSI reports received after the termination of the reception time window; or transmitting, to the network device, false aggregated CSI reports on the uplink channel prior to the termination of the first timing configuration for the one or more CSI reports received after the termination of the reception time window. 
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Regarding claim 16. Basu does not discloses but Kim discloses, wherein the first timing configuration defines a time period for the first UE to transmit the aggregated CSI reports with respect to when the first UE receives the one or more CSI reports, [0123]: CSI reports to be updated for the predetermined time; a report value for a number of CSI reports corresponding to a number by which the exceeding number exceeds the threshold value.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Regarding claim 17. Basu does not discloses but Kim discloses, wherein the first timing configuration defines a time period for the first UE to transmit the CSI reports with respect to when the first UE receives the first DCI, [0123]: CSI reports to be updated for the predetermined time; a report value for a number of CSI reports corresponding to a number by which the exceeding number exceeds the threshold value.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Regarding claim 18. Basu discloses, wherein the first DCI and the aperiodic reference signal are in a same slot, [0082]; on interval 445 Basu discloses DCI and reporting of feedback or the first DCI is in a first slot that occurs prior to a second slot comprising the aperiodic reference signal. 
However, Basu does not disclose but Kim discloses, DCI and aperiodic reference signal [0008], [0080], [0081], [0085]: CSI report-triggering message via DCI.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 19. Basu discloses, wherein the sidelink channel comprises a physical sidelink shared channel (PSSCH), and the uplink channel comprises the PSSCH, a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a physical sidelink feedback channel (PSFCH), [0065], [0066], [00799], [0081]; physical sidelink shared channel (PSSCH).

Regarding claim 22. Basu discloses a method for wireless communications at a network device, comprising:
receiving, from the first UE, an aggregated channel state information report of a sidelink channel between the first UE and at least a second UE, the aggregated channel state information report received prior to a termination of the first timing configuration, [0082]; UE 215 transmits to the second UE 205 a SL feedback 420 before termination of interval 445: see fig. 4; aggregation of signal 420 reported on PSSCH.
Basu does not disclose receiving, from a first user equipment (UE), a capability report comprising UE timing capabilities; transmitting, to the first UE, a first downlink control information (DCI) comprising a first timing configuration and a trigger of an aperiodic reference signal based at least in part on the capability report;
Kim discloses receiving, from a first user equipment (UE), a capability report comprising UE timing capabilities, [0110]-[0113], UE’s capability reported to the eNB; transmitting, to the first UE, a first downlink control information (DCI) comprising a first timing configuration and a trigger of an aperiodic reference signal based at least in part on the capability report, [0008], [0080], [0081], [0085]: CSI report-triggering message via downlink control information (DCI); transmitting a CIS report; [0008], [0081], [0085]: UE reports CSI.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to provide sidelink traffic communication where UE aggregates resources and reports/transmits CSI. Then, the UE computes and feeds back CSI from these resources; see abstract and [0008], [0080].

Regarding claim 23. Basu does not disclose but Kim discloses,, further comprising: determining the first timing configuration based at least in part on a capability of the first UE and a capability of at least the second UE, wherein the aggregated CSI report comprises one or more false CSI reports when the first timing configuration is shorter than the reported UE timing capabilities, [0010]; [0110]-[0113]; [0117]; UE reports/supplies the UE capability to the base station; [0110]-[0117]; UE does not report CSI when the timing of the UE capability exceeds threshold value m. Kim discloses, DCI and aperiodic reference signal [0008], [0080], [0081], [0085]: CSI report-triggering message via DCI.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate a maximum number of (e.g., m) of AP CSI-RSs for which the UE can deal with the triggering of the CSI reports at a certain time point, see [0117].

Regarding claim 29. Basu does not discloses but Kim discloses, wherein the first timing configuration defines a time period for the first UE to transmit the aggregated CSI reports with respect to when the first UE receives the one or more CSI reports, [0123]: CSI reports to be updated for the predetermined time; a report value for a number of CSI reports corresponding to a number by which the exceeding number exceeds the threshold value.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Regarding claim 30. Basu does not discloses but Kim discloses, wherein the first timing configuration defines a time period for the first UE to transmit the aggregated CSI reports with respect to when the first UE receives the first DCI, [0123]: CSI reports to be updated for the predetermined time; a report value for a number of CSI reports corresponding to a number by which the exceeding number exceeds the threshold value.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Basu with Kim to indicate updating the aperiodic CSI relating to the at least one CSI process and reporting the same to the base station, based on the one aperiodic reference signal, see abstract.

Allowable Subject Matter
Claims 12, 20, 21, 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 12 is objected to for reciting that, wherein the refraining further comprises: transmitting, to the base station, false aggregated CSI reports on the uplink channel prior to the termination of the first timing configuration when the first timing configuration is shorter than the reported UE timing capabilities; or dropping the aggregated CSI reports when the first timing configuration is shorter than the reported UE timing capabilities.
Claim 20 is objected to for reciting that, further comprising: receiving, from the base station, an indication to transmit a second downlink control information (DCI) based at least in part on a coverage status of the second UE; and transmitting, to the second UE on the sidelink channel, the second DCI comprising a trigger to measure the aperiodic reference signal, wherein the second DCI is transmitted based at least in part on the received indication. 
Claim 21 depends form objected claim 20.

Claim 24 depends form claim 22 and is objected to for reciting that, further comprising: transmitting, to the second UE, a second downlink control information (DCI) comprising the first timing configuration and a trigger to measure the aperiodic reference signal. 
Claims 25-27 depend form objected claim 24.

Claim 28 is objected to for reciting that: transmitting, to the first UE, an indication to transmit a second downlink control information (DCI) to the second UE based at least in part on the second UE being out of coverage from the base station. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414